Citation Nr: 1332039	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which found there was new and material evidence with which to reopen the Veteran's claim for service connection for a lumbar spine disorder but denied that claim on the merits.  

In January 2010, the Veteran and his spouse testified during a Board hearing before a former Veterans Law Judge.  

Subsequently, in an August 2010 decision, the Board also found new and material evidence was sufficient to reopen the Veteran's claim, but remanded the reopened claim for additional development.  In April 2013, the Board remanded the claim again after the Veteran indicated that he wanted an additional Board hearing because the Veterans Law Judge who presided over his earlier hearing was no longer employed at the Board.  

In July 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA eFolder.  


FINDING OF FACT

The evidence of record shows that it is likely that currently diagnosed degenerative disc disease of the lumbar spine is causally/etiologically related to service.  





CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for a low back disorder at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis and organic diseases of the nervous system are chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis and organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a low back disorder.  In his written submissions and Board testimony, he contends that he injured his back while a combat engineer in Vietnam in June 1971.  He testified that he was assigned to mine sweeping duties along a road in Vietnam that month.  On three separate occasions in three succeeding weeks that month, the vehicle he was riding in hit a mine.  After the first two occasions he saw a medic and was given aspirin and a "doughnut" device on which to sit to ease the pressure on his back.  With the third blast the Veteran stated that he was thrown into the road on his back and heard enemy fire.  While he declined medical evacuation by helicopter that day, subsequently he was hospitalized in an evacuation hospital in Da Nang for a week for both ear and back injuries.  In addition, he testified that sometimes he had to carry a rucksack and altogether carried 60 to 70 pounds of weapons, explosives, and equipment when assigned to support different infantry units.  He also testified that he has had back problems ever since service.  See, especially, July 2013 hearing transcript at pp. 7-9, 12.  

Available service treatment records, including from MacArthur Army Hospital and Long Beach Naval Hospital in California, do not mention any low back injury.  No low back disorder was noted on his October 1969 entrance examination or on his March 1972 discharge examination.  

A November 1978 VA medical record included a diagnosis of chronic back pain and a description of an in-service injury to the Veteran's back during a fall from a vehicle.  

An April 1980 VA examination did not show any diagnosis of a lumbar spine disorder, although the examiner did note a history of a lower back injury.  An X-ray study of the low back was within normal limits.  

The evidence of record also includes letters from two private chiropractors who treated the Veteran.  A July 2004 letter from one states that the Veteran received treatment for his lumbar spine from 1980 to 1985, and from 1988 to 1991.  His records related to the Veteran were no longer available.  The other chiropractor reported treating the Veteran for low back problems since 1985, and most of those records were also not available.  

The Veteran has submitted written statements from soldiers who served with him in Vietnam or after he returned to the United States (Fort MacArthur, California) after Vietnam.  These statements describe an incident in which the Veteran's back was injured and his continuing difficulties with his back thereafter, in service and after service.  

A June 2006 VA medical record indicated that a VA physician thought that the Veteran's low back pain was related to an in-service injury.  

The Veteran underwent a VA examination in September 2010.  The report of examination dated the Veteran's in-service back injury to June 1971, when he was in an armed personnel carrier which, in a period of three weeks, ran over three land mines on the same road in Vietnam.  The examiner noted that the Veteran was transferred to a hospital in Da Nang after the third explosion and was hospitalized one week for an ear and a back injury.  On examination, palpation of the low back revealed right paraspinal tenderness to palpation at the thoracolumbar junction and the low lumbar spine.  X-ray studies agreed with February 2009 X-rays showing moderate degenerative disc disease at L5-S1, minimal degenerative disc disease between L3-L4 and L4-L5, and then mild T11-T12 and T12-L1 degenerative disc disease.  Diagnosis was degenerative disc disease of the lumbar spine.  

The September 2010 VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was at least as likely as not caused by or a result of his 1971 in-service injury.  The examiner stated that it was his opinion that the lumbar spine degenerative disc disease in the L5-S1 and the T11-T12 and T12-L1 regions could be consistent with axial compression of the lumbar spine in 1971.  

Based on the evidence of record, the Board finds that the preponderance of the evidence establishes that service connection for a low back disorder is warranted in this case.  Initially, the Board notes that the Veteran has been diagnosed with a current low back disorder, or degenerative disc disease of the lumbar spine, in the September 2010 VA examination.  It is clear that the Veteran has a current lumbar spine disability and, therefore, the first requirement for service connection has been met.  

Information found in the claims file suggests that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  

The Veteran's DD Form 214 reveals that the Veteran's primary military occupational specialty was as a combat engineer, and that he served in the Republic of Vietnam from October 1970 to June 1971 and was awarded the Purple Heart.  In addition, his Board testimony in January 2010 and July 2013 indicates combat experience during deployment.  Moreover, the Veteran has been service connected for posttraumatic stress disorder (PTSD).  

The Veteran's lay evidence of record suggests that the Veteran had reported low back pain to a combat medic on several occasions and later received treatment at a service evacuation hospital.  In this regard, although such complaints and treatment are not documented in the available service treatment records associated with the claims file, the Veteran is competent to testify about falling onto his back during minesweeping operations on a road in Vietnam, his symptoms of back pain after his fall, and his treatment at an evacuation hospital in Da Nang as these recollections are consistent with the circumstances, conditions or hardships of service in Vietnam in 1971.  38 U.S.C.A. § 1154(b).  

While service treatment records are negative for any complaints of, or treatment of, the lower back, the Board finds that as a combat veteran his statements regarding in-service injury to his back are considered to be sufficient proof of that injury pursuant to 38 U.S.C.A. § 1154(b).  Thus, the second requirement for establishing service connection is satisfied.  The question remains, however, whether his current lumbar spine disorder is related to his active duty service.  

With respect to the third requirement, the Board recognizes that the record contains the opinion of the September 2010 VA examiner, who found that it was at least as likely as not that the Veteran's lumbar spine degenerative disc disease was incurred in, or was the result of, his period of active duty service.  The Board finds that the VA examiner provided a credible and competent medical opinion based on facts found in the claims file.  The September 2010 VA examiner's medical opinion is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed low back disorder and his period of active service.  Therefore, the Veteran has a medical opinion linking a diagnosed low back disorder to service.  Thus, the third requirement for establishing service connection has been met.  

In view of the above, the Board finds that service connection is warranted for the Veteran's degenerative disc disease of the lumbar spine.  As the Board finds that the Veteran has provided evidence of all of the elements required for a grant of service connection, service connection for degenerative disc disease of the lumbar spine is warranted.  




(CONTINUED ON THE FOLLOWING PAGE)






ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


